DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments (7/21/21 Remarks: page 7, line 4 – page 11, line 4, particularly page 8, line 23 – page 11, line 4) have been fully considered but they are not persuasive.
With respect to claim 21, Applicant argues (7/21/21 Remarks: page 8, line 23 – page 10, line 21, particularly page 8, line 31 – page 9, line 4 and page 9, line 7 - page 10, line 21) that Khan does not disclose a color-changeable material that changes to a particular color out of a plurality of colors based on the parameter of the light illuminating the color-changeable material.
However, Khan discloses (Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors) color-changeable material that changes to a particular color out of a plurality of colors based on several criteria including a parameter (laser power) of the light illuminating the color-changeable material. The present claim language does not appear to require that the color change of the color-changeable material is based on the light parameter to the exclusion of any other factor. The disclosure of Khan (Khan table following paragraph 0057, examples 2-3 and 8) in which a particular material (zinc oxide) changes to one of two different colors (black or yellow) based on the parameter of illuminating light (black in cases of laser power 6-7 or 5-6 watts, yellow in case of laser power 3 watts).
With respect to claims 34 & 40, Applicant argues (7/21/21 Remarks: page 10, lines 22-23) that claims 34 & 40 are allowable for reasons similar to claim 21.
Applicant’s arguments with respect to claim 21 are addressed above.
With respect to claims 22-25, 27-33, 35-37, & 42, Applicant argues (7/21/21 Remarks: page 10, lines 22-23) that claims 22-25, 27-33, 35-37, & 42 are allowable by virtue of their dependence from claims 21, 34, & 40.
Applicant’s arguments with respect to claims 21, 34, & 40 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25, 27-37, 40 & 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin (US 20070068630, cited in 4/4/19 Information Disclosure Statement) in view of Khan (US 20050269304, cited in 4/22/21 Office Action).

Claim 21:  A method of printing data on a substrate using a printing device, the substrate comprising a color-changeable material (Griffin Abstract and paragraph 0009, material changes visual appearance in response to incident light), the method comprising:
receiving input data representative of an image comprising one or more colors to be printed on the substrate with the color-changeable material (Griffin paragraphs 0009 & 0034, material changes color in response to incident light to produce a desired image); and
controlling, using the input data, one or more laser diodes to illuminate the color-changeable material to print the image on the substrate (Griffin paragraph 0034, programmed control of laser diodes), wherein controlling the one or more laser diodes comprises controlling a parameter of light emitted by the one or more laser diodes (Griffin paragraph 0034, programmed control of laser diodes, necessarily changing some (not further specified) “parameter” of their operation) to cause a portion of the color-changeable material to change to a color of the one or more colors (Griffin paragraphs 0009 & 0034, material changes color in response to incident light to produce a desired image), wherein the color-changeable material is sensitive to the light illuminating the color-changeable material and changes to a particular color of a plurality of colors based on the parameter of the light illuminating the color-changeable material (see below).
Griffin does not expressly disclose the element (color-changeable material changing to a particular color of a 
Khan discloses:
Claim 21: …wherein the color-changeable material is sensitive to the light illuminating the color-changeable material and changes to a particular color of a plurality of colors based on the parameter of the light illuminating the color-changeable material (Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors).
Griffin and Khan are combinable because they are from the field of light-sensitive material image formation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the Khan color-sensitive materials in the Griffin printing device.
The suggestion/motivation for doing so would have been to produce the specific colors described by Khan.
Therefore, it would have been obvious to combine Griffin with Khan to obtain the invention as specified in claim 21.
Applying these teachings as applied to claim 21 above to claims 22-25, 27-31, 34-35, & 40:
Claim 22:  The method of Claim 21 (see above), wherein controlling the parameter of the light emitted by the one or more laser diodes comprises controlling at least one of (Note: This is a recitation in the alternative, readable upon any one option) a wavelength, a frequency, or a power of the light emitted by the one or more laser diodes (Griffin paragraph 0081, calibration of power level; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors).
Claim 23:  The method of Claim 21 (see above), wherein the color-changeable material comprises a coating on the substrate (Griffin Abstract and Figures 1A-5B, markable media either overlies or is embedded in substrate).
Claim 24:  The method of Claim 21 (see above), wherein the color-changeable material is at least partially dispersed within the substrate (Griffin paragraph 0009, markable media either overlies or is embedded in substrate).
Claim 25:  The method of Claim 21 (see above), wherein the color-changeable material is at least partially absorbed in the substrate (Griffin paragraph 0009, markable media either overlies or is embedded in substrate).
Claim 27:  The method of Claim 21 (see above), wherein controlling the one or more laser diodes comprises generating a printed publication having a plurality of pages on the substrate in a page order of the printed publication (Griffin paragraph 0059, conveying series of labels to be printed).
Claim 28:  The method of Claim 21 (see above), wherein controlling the one or more laser diodes comprises printing variable data that changes between at least two copies of a printed publication on the substrate with the color-changeable material (Griffin paragraph 0018, variable content printed on series of labels).
Claim 29:  The method of Claim 28 (see above), wherein the variable data represents different versions of the printed publication (Griffin paragraph 0054, variable content printed on series of labels representing different versions such as “small”, “medium” and “large”).
Claim 30:  The method of Claim 21 (see above), wherein the one or more laser diodes are disposed on one of (Note: This is a recitation in the alternative, readable upon any one option) a printing line, a finishing line, or a packaging line (Griffin paragraph 0059, conveying stream (i.e. printing line) for labels to be printed).
Claim 31:  The method of Claim 30 (see above), wherein controlling the one or more laser diodes comprises causing the color-changeable material to change to the color of the one or more colors at a speed substantially the same as an operating speed of the one of (Note: This is a recitation in the alternative, readable upon any one option) the printing line, the finishing line, or the packaging line on which the one or more laser diodes is disposed (Griffin paragraph 0059, conveying stream for labels to be printed; paragraph 0081, light energy applied to produce color change as a rate matched to conveying speed; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors).
Claim 34:  A system for printing data on a substrate comprising a light sensitive material (Griffin Abstract and paragraph 0009, material changes visual appearance in response to incident light), the system comprising:
a laser diode array comprising a plurality of diodes (Griffin paragraph 0034, programmed control of laser diodes); and
(Griffin paragraph 0034, programmed control of laser diodes) configured to:
receive input data representative of an image comprising one or more colors to be printed on the substrate (Griffin paragraphs 0009 & 0034, material changes color in response to incident light to produce a desired image);
process the input data into one or more commands for controlling the laser diode array to cause one or more portions of the substrate to become the one or more colors, the one or more commands configured to control light emitted by the laser diode array, wherein the light sensitive material is sensitive to the light emitted by the laser diode array and becomes the one or more colors based on the light emitted by the laser diode array (Griffin paragraphs 0009 & 0034, material changes color in response to incident light to produce a desired image via control of laser diode array; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors); and
cause the laser diode array to operate based on the one or more commands (Griffin paragraph 0034, programmed control of laser diodes).
Claim 35: The system of Claim 34 (see above), wherein the one or more commands are configured to control the light emitted by the laser diode array by controlling a parameter of the light, wherein the parameter comprises at least one of (Note: This is a recitation in the alternative, readable upon any one option) a wavelength, a frequency, or a power of the light emitted by the laser diode array (Griffin paragraph 0081, calibration of power level; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors).
Claim 40: A system for printing data on a substrate comprising a color-changeable material (Griffin Abstract and paragraph 0009, printing image with color-changeable material), the system comprising:
an interface configured to receive input data representative of an image comprising one or more colors to be printed on the substrate (Griffin paragraphs 0009 & 0034, material changes color in response to incident light to produce a desired image);
a processing circuit configured to process the input data into one or more commands for controlling a plurality of diodes of a laser diode array, the one or more commands configured to control the plurality of diodes of the laser diode array to cause a portion of the color-changeable material to change to a color of the one or more colors (Griffin paragraph 0034, programmed control of laser diodes; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors), wherein the color-changeable material changes to the color of the one or more colors based on a parameter of light emitted on the color-changeable material (Griffin paragraph 0034, programmed control of laser diodes, necessarily changing some (not further specified) “parameter” of their operation; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors); and
an output interface configured to transmit the one or more commands to the laser diode array (Griffin paragraph 0034, programmed control of laser diodes).
Claim 42:  The system of Claim 40 (see above), wherein controlling the parameter of the light emitted by the plurality of diodes of the laser diode array comprises controlling at least one of (Note: This is a recitation in the alternative, readable upon any one option) a wavelength, a frequency, or a power of the light emitted by the laser diode array (Griffin paragraph 0081, calibration of power level; Khan paragraphs 0056-0076 examples 1-25, particularly table following paragraph 0057, different light parameters and colors).
With respect to claims 32-33 & 36-37, as described above Griffin describes the invention of claims 21 & 34, including controlling an array of laser diodes (Griffin paragraph 0034, programmed control of laser diodes) to generate an image upon media conveyed past the laser diodes (Griffin paragraphs 0081-0087, conveyance of sample past stationary laser).
Griffin does not specify a diode array physical layout or an image resolution, and the one cited example of conveyance speed (Griffin paragraphs 0081-0087, conveyance at 500 cm/s, or 984.25 feet/min) is not at least 1000 feet per minute.
Using one physical layout of diode array rather than another, printing of an image at one resolution rather than another (inasmuch as an image is necessarily printed at some resolution) and conveying printing matter at one particular speed rather than another would be examples of selections among equivalent choices.
In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 32:  The method of Claim 21 (see above), wherein controlling one or more laser diodes comprises generating an image at a resolution of at least 600 dots per inch (see above obviousness rationale) as the substrate travels past the one or more laser diodes.
Claim 33:  The method of Claim 32 (see above), wherein the substrate travels past the one or more laser diodes at a speed of at least 1000 feet per minute (see above obviousness rationale).
Claim 36:  The system of Claim 34 (see above), wherein the laser diode array spans across an entire width of a printing area of the substrate (see above obviousness rationale).
Claim 37:  The system of Claim 34 (see above), wherein the laser diode array comprises a plurality of adjacent rows of diodes mounted in parallel across at least a portion of the substrate, and wherein the laser diode array is configured to generate a printed publication at a resolution of at least 600 dots per inch (see above obviousness rationale).
Claims 26 & 38-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin in view of Khan as s 21-25, 27-37, 40 & 42 above, and further in view of Teng (20030226463).
With respect to claim 26, Griffin in view of Khan teaches the invention of claim 1 (see above).
Griffin in view of Khan does not expressly disclose the use of roller devices to apply ink to generate one portion of an image on a substrate while laser diodes are used to generate another portion of an image.
Teng discloses a roller device to apply ink to generate an image portion in conjunction with laser image generation.
Griffin in view of Khan and Teng are combinable because they are from the field of image printing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use the roller device of Teng as an image applicator in conjunction with the laser diode arrangement of Griffin in view of Khan.
The suggestion/motivation for doing so would have been to provide resolution, color density, and stability as taught by Teng (Teng paragraph 0009).
Therefore, it would have been obvious to combine Griffin in view of Khan with Teng to obtain the invention as specified in claim 26.
Claim 26: The method of Claim 21 (see above), wherein the printing device comprises one or more roller devices configured to deposit one or more inks onto the substrate (Teng paragraph 0044 and Figure 1, roller 18), wherein the one or more roller devices are configured to generate a first portion of an image on the substrate (Teng paragraph 0044 and Figure 1, inked image 36), and wherein controlling the one or more laser diodes comprises generating a second portion of the image on the substrate (Griffin paragraph 0034, programmed control of laser diodes).
Applying these teachings as applied to claim 26 above to claims 38-39:
Claim 38: The system of Claim 34 (see above), wherein the system is implemented on a printing press comprising one or more roller devices configured to deposit one or more inks onto the substrate (Teng paragraph 0044 and Figure 1, roller 18), wherein the one or more roller devices are configured to generate a first portion of a printed publication on the substrate (Teng paragraph 0044 and Figure 1, inked image 36) and the laser diode array is configured to generate a second portion of the printed publication on the substrate (Griffin paragraph 0034, programmed control of laser diodes).
Claim 39: The system of Claim 34 (see above), wherein the system is a printing press comprising one or more roller devices configured to deposit one or more inks onto the substrate (Teng paragraph 0044 and Figure 1, roller 18), wherein the one or more roller devices are configured to generate a first portion of a printed publication on the substrate (Teng paragraph 0044 and Figure 1, inked image 36) and the laser diode array is configured to generate a (Griffin paragraph 0034, programmed control of laser diodes).
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663